In an action to recover damages for personal injuries, the appeal is from a judgment dismissing the complaint after trial by the court without a jury. Respondent orally engaged appellant to paint the trim on 10 bungalows owned by it at $16 for each. Respondent furnished the paint and paint thinner and permitted appellant to use a ladder left by a roofing company which had recently completed repairs on the roofs of the bungalows. Appellant attached a burlap bag, furnished by respondent, to a hook which appellant had inserted in an attic window frame near the peak of one of the bungalows. He held on to the bag with one hand while he used a paintbush with the other. He was injured when the bag tore and he was precipitated to the ground from the roof of the porch on which he had been standing. The trial court found that respondent had furnished the burlap bag to be used only as a dropcloth to catch paint drippings. Judgment unanimously affirmed, with costs. No opinion. Present—Wenzel, Acting P. J., Beldock,. Murphy, Ughetta and Hallinan, JJ. [See post, p. 836.]